OPINION
BISSETT, Justice.
This cause is before us on the Appellee’s Motion to Affirm on Certificate, which has attached to it a certified copy of the judgment rendered by the District Court of Wharton County, together with a Certificate of the District Clerk, all as provided for in Rule 387, Texas Rules of Civil Procedure. The Court finds that the ten day notice fo all parties required by Rule 387 has been given by the Clerk of this Court. The Court was notified by a letter from the appellant that she no longer wished to pursue the appeal.
The District Clerk’s certificate shows that the Final Judgment was filed on August 22, 1974. Notice of appeal was given on August 22, 1974. On September 6, 1974, the district clerk fixed the amount of the bond at $400.00, which bond was subsequently filed. The transcript was requested on October 8, 1974. There was a motion for extension of time to file the record filed with this Court by the appellant on October 24, 1974, which was granted to December 15, 1974. A subsequent motion for extension of time was granted to February 15, 1975. However, nothing else was received by our Clerk until March 27, 1975, when we received the Appellee’s Motion to Affirm on Certificate. Neither the transcript nor the Statement of Facts has ever been tendered to the Court for filing.
The Court finds that this motion is good and that all prerequisities have been complied with. Therefore, the motion to affirm on certificate is granted, with costs assessed against the appellant.